TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00524-CR


                                 Walter Greathouse, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-15-201468, HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Walter Greathouse seeks to appeal a judgment of conviction for aggravated

assault with a deadly weapon. See Tex. Penal Code § 22.02(a)(2). The trial court has certified that

(1) this is a plea-bargain case and Greathouse has no right of appeal, and (2) Greathouse has waived

the right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App.

P. 25.2(a)(2), (d).

                                                      ____________________________________
                                                      Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: October 16, 2015

Do Not Publish